I
                                                                                       :
                                                                                              507



              OFFICE         OF   THE      ATTORNEY        GENERAL     OF   TEXAS
                                                  AUSTIN




      iloaoraile'6eoo
                  u. moppard
      comptrollc            OS Publio       Aoeouatm
_*-
      &u8tiD,      tartar




                        letter
                      four                   requs                   ni?n from this dapart-
      ment    upontbo a                                              ompanied by a letter
      prcprrrotl by hit-r                                            r, is before  UIB. Mr.
      stallingd    1crtt


                                                            10 endarrrored  to ob-
                                                           ommheld in the De-
                                                             0 al8sdfloation
                                                             ied by the l3epart-Ji
                                                           a g l 8o h a iu ls 8o t-

                                                     orrribd by the department
                                                     Otispenae balance af We


                                            ta rariouo membarsof the
                                          alked
                                    b oadght h a ve lme idea as te the
                                  a of theaa item    cmntl
                                                        whr they rare
              dapoaited           to this 1~1spen8saaaount.

                    *The flrnt item, saoording to We J. U.
               Byrne, was in payment o? &oto* Puel Tax tf7 the
               Auto apply Cmpaay of Laredo, Texas, in the
               rrouot or #2a.sa.   Aaoording Co the informa-
               tion gathered tbfa was a rtiundrble   it-,  but
               Sor lme reason tbe mot of refkmdlng this to
               rho tax-payer was norer exe6utedr The 1adgOr
               mbeet carried by. tbs Canhiar mbeve~ thad this
Ysaorabls Ueo. U, Sheppard - page 2




     lteu sas deposited te Suspenss April     26, 1931,

            Vhhe second itap   is listed under the nsmo
     OS Bas &ssdy in the assunt of $6.00, and raoord-
     ing to &he CmNer's       muspcnselsdgor this item
     sss depomitod     ts Csmptrolle~s   Suspense 4ooouat
     8eptrarbc 3fbg 1931.    This item, 4ooordlng to
     information turnishsd By Hr. C. D. Uatts wsd
     w.Jao+       Uslstoa, wss aa saonpous prymnt re-
     oelrrd   by the gmerxmr~s oftiae     at the time tlm
     Uoaoc8bls Dan Yeodl, wss QWernor of Tams.        7he
     @..oo was deposftsd sitb ths Csmptrollsr Co?
     disburssmnt to funds, and the Cwptreller   bad
     no way at detsrmiaing the fund ts whiob this
     mmount should be Qopodted.

           s-?ho third itsm in this aoommt, ssmunting
     to *82.2ar    is listed l s Qmk no ~n.~ T h e r eo o r ds
     In t&o Cashierqs DiTlnioe ohoe that this      aovers
     tour deposits to the muspenseooaount as sham
     on the lttaobed sebsdule.     The lnfohcatioa    gathor-
     al from rasiberm ot ths depmrtment who sere employ-
     ed before and at t&e time Yr. Simppard took ofeloe
     is thst these are fse lbsms oolleoted under the
     aousttts 7srrell adsiDi?trationI

             Vhe tetal of the80 item amounts to @la.11
     and is oarrltkl thusly on the oasNs~*s oantrol
     sheets ss bary     kclrmbra  Suspens0.Q Mr. Irtt8
     tells us that in 1937 the ASSiStSat     8tSte AUdilOP
     in ukiug     the annual audit oi the Cashier’s of-
     Sioe rworprpcaded a oredit    adjustment to tbls ao-
     count of @,74,     sNob recluosd the lsoount balanae
        .24   aad slnos tbat tire  it baa bean oorried as
      & ia  .a7.
           s&P. Uatts informs ss that the itsm oompss-
      lng tbir woouat were smrisd in s make-6bbiFt
      musp c no laooount before w   law ~8s psssml by
      tbs legislsture   governing Suspense itsme.  It
      nas depoeitecl  uador tbe ola8siPluatian of *Youstan
      Twrell   Spssial’ upon thlr agprora$ of br. fwrell,
      end kr. 6heppard inherited It in that Taabfoa when
      be took otlLae*

           aLlthin the past CM years the State Auditor
      has reoosan4mdcd tbat this soaount be oleared to
Monorsbls Uss. U. gbeppard - p4e           3




     the Baoaa=alTundr gpboial sfifort sas ssde
     07 the Assistant Wats Auditors in their
     rooentl~ oomplsted investigation  OP tNs
     departmeM to here this wcouat    clsarsd to
     tho Cenral Fund. On Pebruary 19th of this
     par b Oonf~OnoO ~88 hold bstreos wr Oar-
     land &araos, Assistant gtats Audlt4w, Yr.
     Yob Calrut,        Dqwrtacwt    Itatistloisa,      and
     4MlI,      and it    sas lgresd th0 #013,l47 sssld
     be t&e    prepsr    6motmt to olsar.*


             sn 0 inlon no. o-948, a6dressed to       Xmorable
r0r c. llj4,  8ests AuditOr, this         department, oea8truleg
rrtiols  49~l, Vemsa*s Annotated          Civil Statutss, said~


             @rho rw5ing      of   the &o~s    quoted   Arti-
     o&s 6lssrlf        IWostes
                            that the prooedoro
     ior final payment lot0 the  Stats fre8mus7
     is by the 1muwwJ of a dep6dt     rarraat.
     Sush deposit warrant is issued to the p-
     tloular fund ts sbiab tbs aon- goes* I$
     1s true, them, that utntil the iursl to sbiob
     the aonsy sbsuld go lo dotsrminsd tbo de-
     podb warrant to that fund oannot be ls-
     mued?or suob aonq.     For this rma$ou, it
     is our epinion that la s aase where aonq
     is pald to one ol the dspartrants et the
     8tat8, and there is 8 question as to wbiob
     partioulrr  fund said ronq skoald go# the
     saa# ~4 properly be pnid into the Suspe~w
     Fund bcsause said msney orrmot bs plaid     in-
     to the prop6r  runa until 8 klepomitmrrmt
     tor  auol mooq  1s drawn * On17 then is tho
     moae~ pai   lDt0 tho Trsssu~~ UNle tbs
     particular etestination o? the fund is in
     questioD, 8~~0 though them is no qnestioa
     as to tbs Stats~s right to the msnq, so
     tee1 that Lb8 BODq somOs rltNa    the oata-
     gory  o? 'moonq which is iwaiting the ttms
     sben it 0011flaally  be taken into tbo
     Treasury' 48 sst out la Artlels 4-S.    Xou
     are, thsreforo, sdtisod that in eases
     shers therm is an aotual doubt as to the
     partiwlar   fund to shioh a Donay sbwld go
$ionorabls     Gas,     II.   Sheppard     -   page 4




       aaid     ronq      may properly         be    pluvxI    in tbe
       khspansa Fund by the head                    of’ a Aeprrteeat;*

                Ybat    we uid         there ruler      your owe*

           nr, ukllingd   mnslysi8 0e the nary Yensmrm sun-
penra Auoount does not oboe that CbO Fund la tbmt oaouunt
belongs to the 6tate, &UC 00 tba soatrmry, tmle   to dum
that it belongs to @ther8* la OQdOiOlt%O. Q--44,    addrQ88-
ed to uonar8bls  Jo880 Jue8,   Iltate Tremurr, we rde  the
same quotation  me thst mbovr,   MA eddrdc


                *la rieu       oe the rule          there muoounaed,
       it     %8 the Op%UiOa Ot            t&k8 D6putmm9   tie
       it-8      mentiOa@d        by    you WhObC) SOU~OO MA




         8iaoe it    ha8 not been Aetermiaed tbat the Mary tic-
%mmra &~&36lI8#3 Aa,oeaUnt belong8 to the St8t0, Lt. CMnot be
covered    into  tbe State  Treasury.   Yorsover,   even though  it
8ere uadi8puted     tbrt the tund doe8 belong to the .State,
unlers   it bo8 been Aetaralnsd further      a8 te rbiob   tund the
8-0    8bould   b0 Wbditdd,    it my  Inet be depodtti   ia the
 State Treasawy upon the Cooiytroller’o                       *orrant.

                tru8ting       that     what 8e hove          #mid   ruefioiently
 mn8wers      your     inquiry,    we mre